~_.__..._.._......-_»._
NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE MICROSOFT CORPORATION,
Petiti0ner.
Misce11aneous Docket No. 944
011 Petition for Writ of Mandamus to the United States
DiStrict C0u1‘t for the EaSter11 DiStrict of Texas in case n0.
09-CV~0366, Judge Leonard Davis.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Upon consideration of A1lvoice Deve1opn1ent US,
LLC’s unopposed motion for leave to file a sur-reply,
I'r IS ORDERED THAT:
The motion is granted

IN RE M1oR0SoFT C0RP
FOR THE CoURT
JUL 2 9  /sf Jan H0rba1__\g
Date J an Horb ally
C1erk
ccc David J. Lender, Esq.
Chris P. Perque, Esq.
C1erk, United States District Court for the Eastern
District Of Texas
s19
=
§§
§§-.
g2F
.-§§
PEAlS FOR
ClRCU|T
JUL 2 9 2010
1ANHORBALY
0LERK